 1
 2                                                                               JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   RENE GARALD VAN SAUTER &                   Case Nos. 2:20-cv-06547-FLA;
     FRANCESCA A. DE LA FLOR,                   2:14-bk-19929-BR
12
13                            Appellants,
                                                 ORDER DISMISSING
14               v.                              BANKRUPTCY APPEAL
15
16   CAROLYN A. DYE, Chapter 7 Trustee,
17
18                            Appellee.
19
20
21                                          RULING
22         Before the court is an appeal from the United States Bankruptcy Court, Case
23   No. 2:14-bk-19929 (C.D. Cal. May 21, 2014). Francesca Angela de la Flor (“de la
24   Flor” or “Appellant”), in pro se, appeals the bankruptcy court’s July 9, 2020 Order on
25   Final Fee Applications Allowing Payment of: (1) Court and U.S. Trustee Fees; and
26   (2) Final Fees and Expenses of Trustee and Professionals (“Final Fees Order”).
27         For the reasons stated herein, the court DISMISSES this appeal.
28

                                               1
 1                                      BACKGROUND 1
 2         On May 21, 2014, Appellant filed a voluntary petition for relief under Chapter
 3   11 of the Bankruptcy Code in the United States Bankruptcy Court for the Central
 4   District of California. Dkt. 1. The action was converted to one under Chapter 7 on
 5   January 14, 2016, and Appellee Carolyn A. Dye (the “Trustee” or “Appellee”) was
 6   appointed as the trustee. Dkts. 370, 373. Appellee also served as the trustee for In re:
 7   Oak Knoll Meadows Farm Inc., Case No. 2:14-bk-19931 (C.D. Cal. May 21, 2014),
 8   which was consolidated with the individual case for the debtor in an order entered
 9   February 28, 2017. Dkt. 542.
10         On October 31, 2018, the bankruptcy court approved the Trustee’s interim
11   request to be paid a total of $118,300 in fees. Dkt. 732. LEA Accountancy, LLP
12   (“LEA Accountancy”), the Trustee’s accountant, was also paid $60,819.62 in interim
13   fees and expenses. See Dkt. 780 at 2.
14         On March 11, 2020, LEA Accountancy submitted an application for payment of
15   final fees and expenses pursuant to 11 U.S.C. § 330. Dkt. 770. The application was
16   supported by an affidavit outlining the work performed and requested $8,248 in fees
17   and $189.85 in expenses. Id. On May 28, 2020, the Trustee submitted a 185-page
18   Final Report pursuant to Fed. R. Bankr. P. 5009(a). Dkt. 772. The Final Report stated
19   that, pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the
20   Trustee was $141,927.82. Id. at 2. The Trustee requested $23,317.73 in addition to
21   the $118,300 interim compensation, for a total compensation of $141,617.73. Id.
22         Appellant filed an objection to both the Trustee and LEA Accountancy’s
23   requests for additional compensation on June 15, 2020. Dkt. 778. Appellant argued,
24   inter alia, that (1) the Trustee was not entitled to the requested fee because she
25
26
27
     1
      Hereinafter, all references to docket numbers are from the case In re: Rene Gerald
     Van Sauter and Francesca Angela de la Flor, Case No. 2:14-bk-19929 (C.D. Cal.
28   May 21, 2014) unless otherwise specified.
                                                 2
 1   unreasonably delayed in closing the estate2 and “has surplus money in the Debtors’
 2   Estate which the Trustee has held onto, interest free, for 4 ½ years”; and (2) LEA
 3   Accountancy should not recover the requested monies because “[n]either LEA
 4   Accountancy nor the trustee has explained what these additional substantial funds are
 5   for.” Dkt. 778 at 5-7. The Trustee responded that the delay was caused by an
 6   administrator’s back injury and serious illness in her family, as well as Appellant’s
 7   own actions in filing complaints and motions. Dkt. 776 at 3. The Trustee also noted
 8   LEA Accountancy’s application “sp[oke] for itself,” and that Appellant did not
 9   identify “any particular time entry or charge that she [found] objectionable.” Id. at 4.
10         On July 9, 2020, the bankruptcy court entered the Final Fees Order, requiring
11   the Trustee to be paid $25,126.65 in fees, and LEA Accountancy to be paid $7,928.85
12   in fees and $148.17 in expenses.3 Dkt. 780 at 2. Plaintiff appealed on July 23, 2020.
13   Case No. 2:20-cv-06547, Dkt. 1. The Clerk entered notice the same day that
14   Appellant was required to file by August 6, 2020: (1) a designation of record; (2) a
15   statement of issues on appeal; and (3) a notice regarding the ordering of transcripts
16   from the bankruptcy court. Id., Dkt. 5 at 1. The notice further warned that “[t]he
17   failure of either party to comply with time requirements as stated in this notice and
18   applicable rules may result in the dismissal of the appeal or the right to oppose the
19   appeal.” Id. at 2.
20         On August 10, 2020, Appellant filed a statement of issues on appeal. Case No.
21   2:20-cv-06547, Dkt. 12. The same day, the Honorable Percy Anderson ordered
22
23
24
     2
      Specifically, Appellant noted the Trustee represented in its October 2018 interim
     application for fees that it would take only “several more months” to close the estate
25   (Dkt. 710 at 2), but the estate was still open after more than two years, hindering
26   Appellant’s ability to refinance her home or obtain loans. Dkt. 778 at 4-5.
27
     3
      Though not relevant to this appeal, the bankruptcy court also required payment of fees
     and/or expenses to the U.S. Bankruptcy Court, U.S. Trustee, and the Trustee’s general
28   counsel. Dkt. 780 at 1-2.
                                                 3
 1   Appellant to show cause why this appeal should not be dismissed for lack of
 2   prosecution, noting Appellant failed to file a notice stating she had ordered the
 3   reporter’s transcript from the bankruptcy court, or waiver thereof, in defiance of the
 4   Bankruptcy Rules. Id., Dkt. 13. Appellant responded on August 31, 2020, stating she
 5   “did not notice the order of transcripts for the 2 hearings that she designated for the
 6   Appeal because [Appellant] has never seen a Court Reporter or anyone transcribe any
 7   of the Bankruptcy hearings that she has attended.” Id., Dkt. 14 at 2. In addition,
 8   Appellant noted that “if a recording was made an audible copy of the recording can be
 9   obtained,” and that “[i]f the Court regards the recordings as transcripts, [Appellant]
10   will order them immediately.” Id.
11         On September 9, 2020, Judge Anderson ordered Appellant to either (1) notify
12   the court that she had requested the required recordings from the bankruptcy court; or
13   (2) file a waiver if the recordings were not necessary to decide the issues on appeal, by
14   September 25, 2020. Case No. 2:20-cv-06547, Dkt. 15. The court warned that failure
15   to comply with the order may result in dismissal of Appellant’s appeal for lack of
16   prosecution. Id. On September 21, 2020, Appellant responded in a declaration that
17   she requested the recordings of the hearings from the bankruptcy court. Id., Dkt. 18.
18         Plaintiff filed her opening brief on October 13, 2020. Case No. 2:20-cv-06547,
19   Dkt. 19 (“OB”). The court, however, has not received the recordings, and no
20   Certificate of Readiness and Completion of Record on Appeal has been issued in this
21   action to date. On appeal, Appellant again challenges the fees and expenses awarded
22   to the Trustee and LEA Accountancy. See OB. On November 18, 2020, the Trustee
23   submitted her Answering Brief. Case No. 2:20-cv-06547, Dkt. 21 (“AB”). The
24   appeal was transferred to this court on December 28, 2020. Id., Dkt. 24.
25                                        DISCUSSION
26         Appellant’s appeal is not properly before the court. To date, Appellant has not
27   timely filed, or has failed to file altogether, the documents required by the Clerk’s July
28   23, 2020 notice. Case No. 2:20-cv-06547, Dkt. 5. Specifically, Appellant failed to

                                                 4
 1   file timely the statement of issues on appeal, and the court has not received a
 2   designation of record or the recordings from the bankruptcy court proceedings. Nor
 3   has a Certificate of Readiness and Completion of Record on Appeal been issued.
 4   Accordingly, the court DISMISSES this appeal on procedural grounds. See id. at 2
 5   (warning that failure to comply with time requirements and applicable rules may result
 6   in the dismissal of the appeal).
 7                                      CONCLUSION
 8         For the reasons set forth above, the court DISMISSES the appeal.
 9
10         IT IS SO ORDERED.
11
12   Dated: June 15, 2021
13                                               ______________________________
14                                               FERNANDO L. AENLLE-ROCHA
                                                 United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
